Dissenting Opinion by
Judge MacPhail:
Í respectfully dissent.
There can be no doubt that the Public Utility Commission has authority to revoke a certificate of public convenience and that its prior approval of the transfer of a certificate of public convenience is required.
Here, however, the certificate of public convenience at ássúe was not the subject of revocation' proceedings. Alt that was before the Public Utility Commission was the owner’s application for the approval of a transfer which the owner subsequently requested be withdrawn. Once that occurred, I do not believe the Public Utility Commission could proceed further.
It seems apparent from the record that there were sufficient grounds upon which the Public Utility -Commission could have initiated revocation proceedings but that'prooess was not used; rather, the-Commission simply approved the transfer .in the best interest- bf the service, convenience -and accommodation of the public. While-1 agree that the Commission has broad plenary powers, I do not agree that it can arbitrarily override the withdrawal of an owner’s application for ■transfer-and order that the-subject certificate be transferred. " , k-